Mr. Justice Miller
delivered the opinion of the court.
Where appellant does not" seek to reverse the order of sale to satisfy the amount due to the mortgagee, nor ask that the sale made under that order be set aside and a new sale ordered, nor make any offer to redeem by payment of the amount found due on the original mortgage, nor offer to pay the amount bid at the sale by the mortgagee or tender any sum in court as assurance that he will do so, but simply asks that so much of the decree as forecloses this statutory right to redeem may be reviewed and reversed, his bill of review was properly dismissed.
Cases cited in the opinion: Brine v. Ins. Co. 96 U. S. 627; Suitterlin v. Conn. Mut. Ins. Co. 90 Ill. 483.